Citation Nr: 1017584	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980 and from March 1984 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2008 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran seeks a TDIU rating on the basis that his 
service-connected back strain with degenerative disc disease 
L4 to L5 and L5 to S1; left knee injury with instability and 
traumatic degenerative arthritis; right knee injury with 
instability and traumatic degenerative arthritis; left ear 
hearing loss; and fracture of the left (minor) ulnar, in 
combination, preclude him from securing and following 
substantially gainful employment.  

Specifically, he reports being wheelchair bound with metal 
braces for support and severe pain in his knees that plagues 
him on a daily basis and makes it impossible for him to work.  
The Board review of the claims file reveals that further 
development on this matter is warranted.  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  

A TDIU rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

In determining whether the veteran is entitled to a TDIU 
rating, neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

A claim for a TDIU rating is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

The disabilities for which the Veteran currently has been 
rated are: back strain with degenerative disc disease L4 to 
L5 and L5 to S1 (rated as 40 percent disabling), right knee 
injury with instability and traumatic degenerative arthritis 
(rated as 10 percent disabling), left knee injury with 
instability and traumatic degenerative arthritis (rated as 10 
percent disabling), left ear hearing loss (rated as 
noncompensable), and fracture of the left (minor) ulnar 
(rated as noncompensable); for a combined disability rating 
of 50 percent.  

This evaluation does not meet the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extraschedular basis for the grant of entitlement to TDIU 
rating.  

Of preliminary importance, the Board notes that the Veteran 
was denied entitlement to TDIU in an earlier rating decision, 
dated in September 2002, based on finding that the evidence 
failed to show that the Veteran was unemployable due to his 
service-connected disabilities.  

Notably, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
May 2008, indicates that the Veteran was last employed full-
time in January 2001, that his highest level of schooling 
completed was high school, and that he received training in 
computerized accounting from 1989 to 1990.  

A VA Form 21-4138, Statement in Support of Claim, received in 
April 1993, reveals the Veteran complained that his left 
ulnar fracture caused him a great deal of pain and discomfort 
and created employment difficulties.  Additionally, the Board 
notes that evidence in the file reflects that the Veteran had 
been incarcerated for a period of time beginning on October 
13, 2004.  

The record includes VA examination reports, dated in March 
1981, February 1988, August 1988, August 1992, July 1994, May 
1999, August 2002 and May 2008, in which the impact that the 
Veteran's knee, back, ulnar fracture, and hearing disorders 
had upon his activities of daily living was generally 
addressed.  

However, these examiners failed to offer an opinion as to 
whether, without regard to age or the impact of any 
nonservice-connected disabilities, it was at least as likely 
as not that the Veteran's knee, back, ulnar and hearing 
disabilities, either separately or in combination, rendered 
him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
experience.  

Notably, an undated statement from a private physician 
indicates that the Veteran required the use of a motorized 
wheelchair due to the fact that he is totally non-ambulatory 
and could no longer self-propel any type of standard 
wheelchair due to his nonservice-connected lupus disease.  

The physician noted that the Veteran needed a motorized 
wheelchair to help improve the quality of his life with his 
lupus, hypertension, coronary artery disease, hyperlipidemia 
and mental retardation.  

Further, the August 2002 VA examiner briefly noted that the 
Veteran was not working due to a recent injury to his pelvis, 
and the August 2002 VA audiologist indicated that the Veteran 
felt his hearing loss negatively impacted his life as it 
deceased his ability to communicate effectively with family, 
friends, and coworkers.  

In TDIU claims, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist 
requires that VA obtain an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009).  

As noted, a review of the claims file does not include such 
an opinion with respect to the Veteran's TDIU claim.  
Accordingly, VA examination is warranted in order to obtain 
an opinion concerning the Veteran's employability.  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Prior to arranging for the Veteran to undergo an examination, 
the VA should obtain and associate with the claims file all 
outstanding VA medical records. The only VA treatment records 
contained within the claims file are from the East Orange, 
New Jersey VA Medical Center (VAMC) dated to July 2008.  He 
appears to continue to receive ongoing treatment from this 
facility the records of which are not contained in the claims 
file.  As such, the RO should seek to obtain any treatment 
records from July 2008 to the present.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, in an undated statement, in the May 2008 VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, and in a VA Form 21-4138, Statement in 
Support of Claim, received in July 2008, the Veteran 
indicated that he was in receipt of Social Security 
Administration (SSA) benefits.  The duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the actions requested, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and his 
representative and request that he 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional evidence 
pertinent to the claim for TDIU.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
records referred to by the Veteran not 
already on file.  

In particular, the RO should seek to 
obtain treatment records from the East 
Orange VAMC, from July 2008 to the 
present.  

2.  The RO should obtain from the SSA the 
records pertinent to the Veteran's claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for appropriate VA 
examination(s) to address the current 
severity of the service-connected 
disabilities.  

The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should provide 
detailed clinical findings and record a 
detailed clinical history.  

The examiner(s) in this regard should 
provide an opinion as to the extent to 
which the service-connected disabilities 
impair the Veteran's ability to pursue 
substantially gainful employment given 
his educational and work background.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim for a TDIU rating in 
light of all the evidence of record.  The 
RO should document its consideration of 
whether the Veteran's claims file should 
be forwarded to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
TDIU on an extraschedular basis.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

